 IRONWORKERS LOCAL 48321International Association of Bridge, Structural andOrnamental Ironworkers, Local 483, AFL-CIOand John A. Craner, Attorney and Rudy DiGiorgio and Building Contractors Association ofNew Jersey, Party to the ContractInternational Association of Bridge, Structural andOrnamental Ironworkers, Local 11, AFL-CIOand John A. Craner, Attorney and BuildingContractors Association of New Jersey, Partyto the Contract. Cases 22-CB-3301, 22-CB-3514, and 22-CB-3302March 3, 1980DECISION AND ORDERBy Chairman Fanning and Members Jenkinsand PenelloOn August 20, 1979, Administrative Law JudgeMelvin J. Welles issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, and a request fororal argument. Respondent Local 483 also filed amotion for remand to the Regional Director for thetaking of further evidence. The General Counselfiled an answering brief and the General Counseland Charging Party filed oppositions to Local 483'smotion for remand to the Regional Director. Allparties filed a joint motion to transfer the cases tothe Administrative Law Judge for clarification ofhis Decision. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andI Respondent Local 483's motion for remand to the Regional Directorfor the taking of further evidence is denied as there is no adequate show-ing that the proffered evidence is newly discovered or previously un-available.Respondents' request for oral argument is denied because the record,the exceptions, and the briefs adequately present the issues and the posi-tions of the parties.The joint motion to transfer the cases to the Administrative Law Judgefor clarification of his Decision is denied as lacking in merit.2 In the case of discriminatee Michael Cheselka, the AdministrativeLaw Judge listed two different sets of figures concerning instances inwhich he was bypassed in favor of Local 483 members following his July26, 1976, signing of the register. A review of the referral register indi-cates that he was bypassed by five members listed as "recalled," and twoothers listed as "requested, letter in file"248 NLRB No. 6hereby orders that the Respondents, Local 483 andLocal 11, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, Patterson, New Jersey, and Bloomfield, NewJersey, respectively, their officers, agents, and rep-resentatives, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: Thiscase was heard at Newark, New Jersey, on various datesin 1977 and 1978, based on charges filed August 10, 1976(amended on August 18, 1976), and March 31, 1977(amended that same day), and a consolidated complaintissued April 19, 1977, alleging that Respondents, Local483 and Local 11, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, vio-lated Section 8(b)(1)(A) and (2) of the Act. Thereafter,the General Counsel, Respondents, and the ChargingParties' filed briefs.Upon the entire record in the case, including my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYER AND THF lABORORGANIZATION INVOLVEDBuilding Contractors Association of New Jersey, aNew Jersey corporation, is an association of employersengaged in construction work in that State. Its membershave for many years delegated to the Association author-ity to bargain for them. During the year before issuanceof the instant complaint, members of the Associationhave received goods and materials at their constructionsites in New Jersey valued in excess of $50,000 frompoints outside the State of New Jersey. I find, as Respon-dents admit, that the Association is an employer engagedin commerce within the meaning of the Act. I find also,as Respondents admit, that Locals 483 and 11 are labororganizations within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues; BackgroundThese consolidated cases arise out of the operation ofhiring halls of two Ironworkers locals, Local 483 andLocal 11, during a period from February 10, 1976,through April 19, 1977. The complaint alleges that theseLocals discriminated against 24 individuals by consistent-ly preferring members of the Locals over them in refer-rals to ironworker jobs in the areas of the Locals' juris-I The two Charging Parties in this case are Attorney Craner and iron-worker Rudy DiGiorgio. Craner's charges were filed on behalf of some23 ironworkers allegedly discriminated against. who are named as such inthe complaint. DiGiorgio's later charge was filed on his own behalf Forconvenience sake, the term "Charging Parties" will he used throughoutthis Decision to refer to all the individuals named in the complaint, ratherthan to Attorney Craner and ironworker DiGiorgio a' suchIRONWORKERS LOCAL 483 21_ . 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiction. Both Locals are members of the District Councilof Northern New Jersey, International Association ofBridge, Structural and Ornamental Ironworkers, whichduring all relevant periods had a contract with the Build-ing Contractors Association containing an exclusivehiring hall provision.2The consent decree which was in-corporated by reference into the District Council-Associ-ation contract was issued by the United States DistrictCourt for the District of New Jersey in a Title VIIaction brought against, inter alia, the Northern NewJersey District Council of Ironworkers and its fivelocals, including Respondents herein. The consent decreeprovides that the referral system shall be operated by theLocals on a "nondiscriminatory basis without regard tomembership or non-membership in the Union, and thereshall be no discrimination against any person by reasonof race or color." The consent decree, however, permitsthe Unions to refer individuals out of chronologicalorder in the following instances: (1) the contractor spe-cifically requests an applicant, by name, who had previ-ously signed the referral list; (2) the applicant is a traineeor apprentice within the geographical jurisdiction of thelocal union; (3) the contractor requests a specific individ-ual to serve as foreman; (4) senior experienced applicantsdesignated by the local union to act as stewards; (5) mi-norities requested by contractors who are obligated tomeet affirmative action requirements imposed by anygovernmental agency; and (6) employer requisitions com-municated during other than normal referral hours or onSaturdays, Sundays, or holidays.Within the context of the contract and the consentdecree, each Respondent has maintained referral regis-ters. Each applicant for referral is required personally tosign these registers, indicating thereon the date of sign-ing, his union affiliation, and the classifications for whichhe wishes to be referred (and apparently deems himselfqualified). The respective business agents of the twolocals will call out the names of applicants who are beingreferred, who will then either go to the job or, if absentwhen called, be so marked. At the end of the job or, ifmarked absent, at any time thereafter, an applicant re-signs the register in the same manner in order to be eligi-ble for another referral.3An applicant calling in advanceto inform the Local 483 business agent that he will notbe at the hiring hall on a particular date will have thatdate marked on the register, so that his name will not becalled on that date, and also he will not lose his place onthe register.When an applicant is referred out of turn (before an-other applicant who signed the referral register first),there would often appear in the "remarks" column of the2 This provision was as follows:15.1 Every Employer bound hereby agrees that he will recruit allemployees covered hereby exclusively through the several hiringhalls operated by the Union and/or its Locals. The said hiring hallsshall be operated by the Union and its Locals in a non-discriminatorymanner and on a non-discriminatory basis in accordance with thesaid Decree in U.S. v Plumbers Local 24, et al., Civil Action No.444-71 etc. ..15.2 The said hiring halls shall be operated in accordance with theprovisions of said decree mentioned in the preceding Article.3 Local 483 did not count 1-day jobs against an applicant, keeping himin the same place oiln the register when that occurred.referral register a notation as to the reason for the earlyreferral. The reasons listed are "requested" (at times stat-ing that there was a letter in the file indicating such re-quest), "recalled" (Local 11 apparently used the phrase"returned to job" to indicate recalled), and "steward."Respondents introduced into evidence many letters fromcontractors requesting specific individuals. In many in-stances, including some where the "remarks" column in-dicated that such a letter was on file, there was no suchletter introduced at the hearing. And none of the "re-called" or "returned to job" categories stated reasons forearly referral were supported by any specific evidence;in each instance the reason stated stands by itself as tothese two categories.There is now Board precedent, some five cases havingbeen issued against various New Jersey Ironworkerslocals since the hearing in the instant case, covering vir-tually all the disputed legal issues in this case.4Thus, theBoard has concluded, in agreement with the GeneralCounsel's position in this case that (1) the use of "re-quested" referral designations to justify a member's refer-ral ahead of a nonmember is a valid defense only if sup-ported by a letter in the file or specific objective evi-dence of some other sort (232 NLRB 520, 521 and 235NLRB 232, 233, fn. 7); (2) "call back" or "recalled" isnot a defense as "there is no such excepted category pro-vided for in the consent decree" (235 NLRB 211, 212 );(3) use of the "steward" designation to refer a highly dis-proportionate number of union members out of turncould not be justified on the basis of a union being enti-tled to have its own members as stewards (235 NLRB1511, 1512-13), and that such disproportion, absent spe-cific objective evidence to show that the preferenceswere based on germane and relevant considerations, suchas special training programs and information received atunion meetings being available solely to union members,was sufficient to establish the use of the "steward" ex-ception as a pretext "to cover a discriminatory prefer-ence for ...members" (id. at 1513); (4) "all other non-member applicants who were similarly situated" to dis-criminatees named in the complaint should be madewhole in the same manner as named applicants (all fivecases cited above, and see in particular 235 NLRB at213); and (5) the formula for determining backpay fordiscriminatees, both named and unnamed in the com-plaint, be based on the overall earnings of all applicantsat the particular hiring hall, as set forth more fully below(235 NLRB at 1513-14).I am, of course, bound by the Board precedents cited,and there is accordingly no real need to discuss in anydepth these legal issues, except to the extent where facts4 These cases are International Association of Bridge. Structural & Orna-mental Ironworkers, Local 373. er al. (Building Contractors Association ofNew Jersey). 232 NLRB 504 (1977); International Association of Bridge.Structural & Ornamental Ironworkers, Local 45 (Building Contractors Asso-ciation of New Jersey), 232 NLRB 520 (1977); International Association ofBridge, Structural & Ornamental Ironworkers. Local 45 (Building Contrac-tors Association of New Jersey), 235 NLRB 211 (1978); International Associ-ation of Bridge, Structural & Ornamental Ironworkers. Local 373 (BuildingContractors Association of New Jersey). 235 NLRB 232 (1978); and Interna-tional Association of Bridge. Structural & Ornamental Ironworkers Local480, AFL-CIO (Building Contractors Association of New, Jersey), 235NLRB 1511 (1978). IRONWORKERS LOCAL 48323presented here may occasion some additions or modifica-tions, and to the extent that arguments are raised by Re-spondents here that have not previously been considered.There remains the fact-finding task necessary to deter-mine whether and to what extent the various aspects ofthis case fit the applicable precedents. It is necessary alsoto consider a contention raised by the Charging Partiesthat Respondents' failure to enforce the exclusivity(within the guidelines of the contract and the court'sdecree) of the hiring halls itself was designed to permittheir members to obtain jobs at the expense of non-members.B. The Referral RegistersFollowing is an analysis of the referral registers of thetwo Respondent Locals with respect to all named discri-minatees alleged in the complaint. As to each individual,I list those instances where he was bypassed5by amember of either Respondent Local, totaling them interms of the reason (or lack thereof) stated, but not in-cluding any instance where a man was specifically re-quested and there is a letter in evidence supporting thatrequest, nor any "steward" justification. There is also in-cluded a brief summary of any special defense advancedby Respondents with respect to each individual. Forconvenience sake, I have listed the alleged discriminateesin the order in which Respondents deal with them intheir brief, taking first the applicants using Local 483.(I) Michael Cheselka: Local 483's referral registers donot show any Local 483 member being preferred overCheselka with no listed explanation. The registers doshow that he was bypassed following his July 26, 1976,signing by four members listed as "recalled," six mem-bers listed as "requested," and four more members listedas "requested, letter in file," but with no such letter pro-duced by Local 483. The referral registers do show thatCheselka was bypassed by five Local 483 members listedas "recalled," and by two others listed as "requested,letter in file," but with no such letter produced by Local483. These five instances occurred following Cheselka'ssigning the register on July 26, 1976, the only time hesigned the register during the period covered by the alle-gations herein.Cheselka himself testified, however, that he left thearea August 2, 1976, a week after he signed the referralregister and did not return for more than 6 months. AndRespondent Local 483 submits that the charge as to himis "therefore, a mere sham and should be summarily dis-missed." As the first bypassing of Cheselka occurredwith the referral of Local 483 member J. A. Lauro onAugust 2, the day Cheselka left the area, it is clear thathe suffered no financial losses as a result of Local 483'sactions. On the other hand, it is evident that Local 483did not know at the time that Cheselka was no longerthere, as they finally called him for a referral on Septem-ber 2, at which time he was, of course, absent. There isaccordingly a technical violation as to him (other consid-' "Bypassed" as used herein indicates that a member of Local 483 orof Local 11 was referred ahead of the particular Charging Party eventhough the member signed the referral register after the Charging Party.erations aside), but he clearly would not participate inany backpay award.(2) Anthony Cucci: Local 483's referral registers showthat Cucci was bypassed a total of four times, once withno explanation at all listed, once by a member listed as"recalled," and twice by members listed as"requested."Local 483 argues that his charge is also "a sham," basedon Business Agent Templeton's testimony that Cucci wasworking in Indiana and Illinois during almost the entireperiod, and would sign the referral register only whenvisiting the area, never staying around the hiring hall toawait referral. The fact remains, however, that he wasbypassed on the four occasions mentioned, and, like Che-selka, was called for referral, although absent, after sign-ing the register. To the extent that Respondent Local483 can show at the compliance stage, if any, of this pro-ceeding that Cucci was not in fact available for employ-ment on any of the four occasions that he was bypassedin terms of what the referral registers show, it should bepermitted to do so.(3) Jack Hespelt: Jack Hespelt did not testify in thisproceeding. The referral registers, however, show thathe was bypassed by Local 483 members on eight occa-sions, six times by members listed as "recalled," andtwice by members listed as "requested, with a letter inthe file," but with no such letters produced at the hear-ing. Respondent claims that Hespelt was not entitled toreferral from Local 483 (or from Local 11) because hesigned the registers of each Local at the same time, inviolation of a provision of the consent decree providing:"No applicant for referral shall register for referral inmore than one Local at one time." The Board specifical-ly rejected an identical argument in 235 NLRB at 212,fn. 5, stating:It is clear that it would have been futile for Gilbertto rely solely on Respondent for employment op-portunities in view of its consistent pattern of dis-crimination against him and other nonmembers. Ineffect, Gilbert was attempting to mitigate the loss ofearnings he suffered during the backpay period byreason of Respondent's discrimination against him.Furthermore, the record contains no evidence thatRespondent had knowledge prior to the hearingthat Gilbert was seeking referral at another hiringhall. Respondent therefore has not affirmativelydemonstrated that such a consideration was a basisfor its failure to refer him. For these reasons, weconclude that Gilbert's effort to locate employmentopportunities elsewhere does not preclude our find-ing that Respondent committed unfair labor prac-tices as to this individual ....Substituting Jack Hespelt's name here for Gilbert's inthat case is mandated by the facts here presented.(4) Eitel Hespelt: Eitel Hespelt is shown on Local 483'sreferral registers to have been bypassed four times byunion members; once with no explanation at all listed,twice with "recalled" stated as the reason, and once with"requested-letter in file" stated, but without such aletter produced. He, too, did not testify at the hearingherein, and he too was "guilty" of a "double signing."IRONWORKERS LOCAL 483 23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons stated with respect to Jack Hespelt, thisdoes not constitute a defense.(5) Russell Hrenekno: The referral registers show thatHrenenko was bypassed by Local 483 members morethan 20 times. Six of these were without any explanationnoted; nine had "recalled" listed; and there were someseven "requested" reasons, most of which also stated"letter in file" but without such letters having been pro-duced." Respondents' defense as to Hrenenko is solelythat the last time he signed the register was July 29,1976, and "Since that time he has been steadily employedin Pennsylvania." The referral registers show, however,that he signed June 2, 1977, and was bypassed twicebefore being referred to a job. To the extent that he didnot register between July 1976 and June 1977, he would,of course, not receive any backpay resulting from thisproceeding.(6) George Janacek: Janacek was bypassed twice, oncewith no explanation stated, and once with "recalled"listed as the reason. Respondent adverts to the fact thatJanacek "retired in September 1976" as its only "de-fense." Manifestly, he would not be entitled to backpayfor any periods during which no discrimination againsthim is shown or, of course, after he may have taken him-self out of the field by retiring.(7) William Wharrie: Wharrie was bypassed 11 times, 7with "recalled" listed as the reason, and 4 times with"requested," 3 of the latter stating that a letter was onfile, but with no such letter produced. Respondent Local483 argues that his "action should also be summarily dis-missed," because "he did not appear at trial to testify orto be cross-examined." As the discriminations againsthim are prima facie established by Respondent Local483's own records, his, or any other applicants', failureto testify is not a basis for dismissal. Respondent wouldbe afforded an opportunity to show that he was in factunavailable for employment (as it did in Cheselka's case,for example) in the compliance stage of this proceeding.(8) Rudy Pavesi: The referral registers of Local 483show that Pavesi was bypassed 14 times, 4 of them list-ing "recalled," and 10 listing "requested" as the reason.Four of the latter indicate a letter in the file, but withoutsuch a letter having been produced at the hearing. Re-spondent claims, in defense, that he was a "malcontent,"that he obtained a particular job by himself, that it gavehim "every possible consideration and every possiblebenefit of the doubt," but that he "did nothing but takeadvantage of his situation." Respondent also asserts thatPavesi should be "discredited." None of the aforesaidreasons is relevant to the objective facts shown by therecords that he was bypassed without any legitimate ex-planation. Even discrediting his testimony totally wouldnot alter that fact.(9) Vito Chrisliano: Christiano was bypassed, as shownby Local 483's referral registers, a total of nine times.Three of these listed "recalled" as the reason, and sixlisted "requested," one of which indicated a letter wason file, but with no letter produced. Respondent pointsto the fact that Christiano testified to getting calls direct-6 Local 483 did produce many letters of request from contractors Thesummaries here do not include any "requested" designations where suchletters are in evidence.ly from contractors to report to jobsites, and to securinghis own job with one contractor. Respondent also pointsout that the evidence indicates he worked for one com-pany for 110 hours, with no entry in the referral registersfor that job. None of these facts minimizes the discrimi-nations shown to have been practiced against him, al-though, of course, any earnings from such jobs would bededucted from any gross backpay that might be dueChristiano. His testimony about receiving calls from con-tractors and getting jobs on his own will be consideredin another connection below.(10) Richard Clark: Clark is shown by the referral eg-isters of Local 483 to have been bypassed 13 times. Oneof these times has no listed explanation, eight of themshow "recalled" in the remarks column, and four show"requested," with one of the latter indicating a letter inthe file, which was not produced at the hearing. Respon-dent mounts perhaps its most vigorous defense with re-spect to Clark. In brief summary, Respondent claims thatClark was also a "chronic malcontent," that he attackedBusiness Agent Templeton with a bat, that he was firedby contractors on at least three occasions, that he wascalled directly at home by contractors for jobs, but re-mained on the referral register while employed at at leastone of them, and that he "should have been bouncedfrom the Local 483 referral register long ago," but theLocal "continued to extend to Clark all the rights andprivileges enjoyed by everyone else utilizing the hiringhall-no better or no worse." Whether Respondentcould legitimately have barred Clark from using thehiring hall for the type of actions and conduct he alleg-edly engaged in is not before me. For Respondent, as itstated, did not bar him. However, he did not receive "allthe rights and privileges enjoyed by everyone else." Heis shown rather to have been bypassed by Local 483members. The fact that other nonmembers received thesame discriminatory treatment is not a defense.(11) Nicholas Philipchuk: Philipchuk is shown by thereferral registers to have been bypassed eight times, oncewith no explanation, and seven times with "requested"listed as an explanation, three of the latter indicating thata letter was on file, but having no supporting letter pro-duced. Respondent defends as to him by pointing to thefact that, as Philipchuk testified, he obtained a job inLocal I 's territory on February 17, 1977, working untilMarch 28, and that he "did not know" whether he so in-formed Business Agent Templeton. In fact he did not, asTempleton testified, and as indicated by his still being onthe register and called (being marked absent) on March2. Although it is clear that Philipchuk should have so in-formed Templeton, there is no instance of discriminationattributable to that period of time, that is, to Philipchuk'sDecember 6, 1976, signing of the referral register. Local483 also points to a "late call" referral to Philipchuk onOctober 7, 1976, which Philipchuk turned down afterreaching the jobsite on the ground that the job was "toohigh." Again, there is no instance of discrimination ap-pearing in the referral registers at that time, and there-fore no basis for denying Philipchuk any remedy towhich he is entitled.(12) Antonius Winkens: The Local 483 referral registersshow a total of five bypassings of Winkens, one with no IRONWORKERS LOCAL 48325explanation at all, two with a "recalled" explanation, andtwo listed as "requested," with no letter produced as tothe one of these stating that a letter was on file. Respon-dent states as to Winkens (and also as to Clark and Phi-lipchuk) that the fact that charges as to him were with-drawn at the hearing in 232 NLRB 504 before Adminis-trative Law Judge Ricci in some manner constitutes adefense here. Whatever reason may have existed for thewithdrawals at that time, which covered a differentperiod than does the instant proceeding, there is no basisfor refusing to find discrimination against Winkens,Clark, or Philipchuk when the evidence here establishessuch discrimination. Respondent's statement that "reviewof the referral books reveals not one single instance ofdiscrimination against Winkens" does not square with thefive bypassings shown by these books-three of whichdo not even have a legitimate reason even stated (interms of the exceptions contained in the consent decree).(13) Henry Berghuys: Berghuys was bypassed, asshown in the referral registers, a total of 16 times. Ofthese, I had no listed explanation; 5 indicated "recalled"as the explanation; and 10 stated "requested," with 7 ofthis group indicating a letter on file, but with no suchletter produced at the hearing. Respondent Local 483 as-serts that Berghuys "did not work in its territory fromJuly 16, 1976, to February 17, 1977." It is true that hereceived a referral in July 1976 and did not get anotherreferral until February 1977. However, he signed theregister on July 28, 1976, on October 18, 1976, and onDecember 6, 1976 (the latter being the basis for his refer-ral on February 17, 1977) and he was bypassed on eachof the first two signings, although marked absent whenhe was subsequently called. To the extent that he mayhave been unavailable for employment at all during thesetwo periods, that will be taken into account in comput-ing any backpay to Berghuys resulting from this pro-ceeding. As to Berghuy's testimony relating to an allegedinstance of discriminatory treatment following the Febru-ary 17 referral, which Respondent claims was not in factdiscriminatory, this is not being considered as such inview of a justifying request letter having been producedby Local 483.(14) Patrick luri: Turi was bypassed by Local 483members some 16 times, once with no explanation given,3 times with "recalled" stated, and 6 times with "request-ed" given as the reason, I of which indicated a letter onfile but with no such letter produced. Respondent's claimthat "the referral registers ...disclose no improper re-ferrals being made ahead of Turi" is thus not borne outby the evidence. Respondents also point to the fact thatTuri was "never requested for referral by any contractorduring the period in question" as leading to the "infer-ence" that his "lack of ironworker skills was the primaryreason for his lack of activity, not any discriminatory ac-tivity on the part of Local 483," and to the fact that hisbeing registered only as a "rodman" was responsible forhis "dramatically reduced" opportunity for referral. Nei-ther of these contentions is relevant to the discriminationpracticed against him as shown by the referral registers.The possible impact of these factors on the remedy willbe discussed in that section of this decision.(15) John Jones: Local 483's referral registers showthat Jones was bypassed seven times, twice with no ex-planation at all, four times with "recalled" listed, andtwice with the Local 483 member "requested," and indi-cated that a letter was on file, but without the lettersproduced. These figures refute the contention made byLocal 483 that a "review of the referral registers againindicate the lack of any discriminatory treatment beingpracticed by Local 483 against Jones." As to Jones' testi-mony, and Templeton's denial thereof, that Templetonsaid to him, "I've got to take care of my minorities andlocal men," there is no need to resolve this, or similarconflicts, in testimony of this nature from other appli-cants, for all discrimination found herein is based on therecords themselves, so that a statement of intent to dis-criminate by a business agent would add nothing to thecase, assuming that it was made.(16) Joseph Sullivan: Eight bypassings are shown bythe referral registers of Local 483 with respect to Sulli-van. One of these eight was unexplained; four were listedas "recalled;" and three as "requested," with one of thelatter indicating a letter was on file, but such letter wasnot produced. Again, the figures themselves refute Re-spondents' claim that the referral registers show "no evi-dence of discrimination ...regarding Sullivan." Re-spondents point to Sullivan's testimony that he went toPennsylvania on July 29, 1976, and worked there for 4or 5 months. That would affect only one of the instancesof discrimination summarized above, a bypassing of Sulli-van that occurred with the referral of Local 483 memberJ. F. Lauro on August 2, 1976, with Lauro listed as "re-called," and with Lauro having signed the register 11days after Sullivan. And this "effect" will be taken intoaccount in terms of the backpay due Sullivan; he wouldnot receive any for that period as he was unavailable foremployment. Furthermore, under the Board's formula,his earnings from the Pennsylvania employment wouldbe deducted from any backpay otherwise due him in anyperiods during which he was so employed.(17) Joe Lee Moore: Based on Local 483's referral reg-isters, Moore was bypassed on 12 occasions, once with a"recalled" explanation, and 11 with a "requested" expla-nation, with seven of the latter indicating a letter on file,but without the letter produced. Respondents' claim that"a review of the referral register reveals no discrimina-tion against Moore" is thus not substantiated. The factthat Moore may have sustained an injury limiting his"ability to perform ironwork" would, to the extent itmade him unavailable for employment, be taken into ac-count at the compliance stage of this proceeding.(18) Rudy DiGiorgio: The referral registers of Local483 show four instances of bypassing with respect to Di-Giorgio, one listed as "recalled," and three as "request-ed," with one of the latter indicating, but without sup-port, that a letter was on file. There is therefore no meritto Respondents' claim that he "was treated fairly in allhis referrals."The remaining six charging parties are the alleged dis-criminatees who utilized Local I l's hiring hall.(I) Michael Fearns: Fearns was bypassed by Local 11members, as shown by that Union's referral registers,some 22 times, 12 with no explanation given, 5 indicatingIRONWORKERS LOCAL 483 25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDa "return to job," and 5 stating "requested" as the reasonfor the particular referral.7Respondents argue thatFearns' signing the register was not done in a bona fideattempt to secure employment, but was merely to keephis name alive on the Local 11 register for the purposesof this lawsuit. Fearns was also absent on many occa-sions when his name was called for referral. It is true, ashe testified, that he was working as a policeman for Con-rail on a 40-hour-a-week basis, working the midnight-to-8-a.m. shift, beginning in June 1976. He also testified thathe took that job "because I was forced out of my regularwork." There is no showing in the record, nor any basisfor inferring, that Local 11's bypassing him was in anyway related to his full-time employment as a policeman.Whether he was in fact available for employment as anironworker after June 23, 1976, is best left to the compli-ance stage of this proceeding. Of course, as with all dis-criminatees herein found, his interim earnings would bededucted from any gross backpay due to him.(2) Ralph Grisi: Local I l's referral registers show thatGrisi was bypassed some 50 times by Local 11 members.There was no explanation at all stated 24 of these times;17 times "returned to work" was given as a reason; and9 times "requested," with no supporting evidence orletter in the file, was asserted. These figures completelyrefute Respondents' contention that "the records reflectno discriminatory treatment against Grisi." Local 11points to testimony of Grisi concerning various absencesfrom the area to work in other parts of the country, aswell as an injured arm (for 6 weeks in September andOctober 1976). Here, as in other cases, to the extent it isshown at the compliance stage that he was unavailablefor employment on occasions when the face of the refer-ral registers indicate discrimination, he would not partici-pate in any backpay for such period.(3) Anthony Pontrelli: Pontrelli was bypassed by LocalII members 29 times without any explanation at all ap-pearing on the face of the referral registers. He was alsobypassed another 42 times, 28 of them being explainedby "returned to work," and 14 by "requested," withoutany letters on file for any of these referrals. This isscarcely the "fairly treated by Local 11" that Respon-dents' brief claims to be the case.(4) Peter DeMaio: DeMaio's total of more than 60 by-passings shown on Local I l's referral registers include 24with no explanation at all, 31 with "returned to job," and8 with "requested," with no letters on file for any ofthese out of turn referrals. It is difficult to square thisrecord with Respondents' assertion that "DeMaio's refer-ral record reflects that he was always referred out byLocal 11 in proper sequence in accordance with the dic-tates of the Consent Decree." Indeed, as to him and thefive other named discriminatees with respect to Local 11,the number of bypassings without any explanation at allshow on the referral registers.(5) Joseph Tafro: Joseph Tafro was bypassed some 54times by members of Local 11. There was no explanationgiven 28 times; 21 of these referrals were listed as "re-7 The terms used here may not be precisely those used in the referralregisters, but reflect the gist of the reason stated, when there was one.Local 11 did not, as noted above, use precisely the same terminology asdid Local 483.turned to job," and 5 as "requested," with no letters inevidence as to any of them. These figures provide a con-clusive answer to Respondents' defense that "the referralregisters reflect no improper treatment of [Joseph] Tafroin the operation of its hiring hall."(6) Victor Tafro: Victor Tafro is shown by Local I l'sreferral registers to have been bypassed at least 18 timesduring 1976 and 1977, 14 without any explanation listed,and 4 with "returned to job." Once again, Local Il'sclaim that "The referral registers reflect that [Victor]Tafro was treated fairly by Local 11 in the operation ofthe hiring hall" does not square with the registers them-selves.To sum up the foregoing figures: The referral registersshow that Local 483 bypassed named Charging Partieswithout any explanation a total of 17 times, involving 11of the 18 named applicants; it used "recalled" a total ofabout 70 times as a reason for out of turn referrals ofmembers as against the Charging Parties, and "request-ed," without a supporting letter introduced, close to 50times.The Local 11 referral registers show that this Respon-dent bypassed the six Charging Parties using its hiringhall a total of about 130 times with no explanation, 105times as "returned to job," and 41 times as "requested,"with no requesting letter produced.C. Respondents' Contentions and ArgrumentsRespondents nowhere assert, nor could they, that re-ferral of a member ahead of a nonmember without anyexplanation appearing on the referral register is lawful.As indicated in the individual summaries above, Respon-dents apparently overlooked these facts in some in-stances, particularly with respect to the 6 alleged discri-minatees who used Local I l's hiring hall who were by-passed from 12 to 29 times in this manner. It is true, aspointed out above, that the Charging Parties as a group,particularly those using Local 483's hiring hall, wereabsent much more frequently, when called for referral,than Local 483's members. That neither explains norcondones any of the bypassings, for nothing in therecord even suggests that Respondent's referrals of unionmembers out of turn was in any way based on the ab-sences of the nonmember applicants. Furthermore, anytime a Charging Party, or any other nonmember similar-ly situated, was called for referral but marked absent,that call is the same as a referral for present purposes.It is also true that the number of "separate" violationsindicated by the above summaries is somewhat mislead-ing. Thus, during the period in question, there are literal-ly hundreds of instances where Local 11 men were re-ferred out of turn, ahead of the six named discriminatees.But many of these instances involve the same Local I11member being referred out ahead of more than one non-member Charging Party. For example, Local 11 memberR. A. Perry was referred to a job on May 11, 1976, atAtlas Steel Company ahead of Mike Fearns, who signedthe register April 30, while Perry had signed on May 5.But Joseph Tafro and Pete DeMaio were also bypassedby this same May 11 referral of Perry to Atlas Steel. Ob-viously, only one of the three could have been sent tothat job. Other examples of this abound in the Local 11 IRONWORKERS LOCAL 48327referral registers. The Local 483 referral registers alsocontain examples of this nature. Thus, Charging Party J.Jones signed the register on April 22, 1976, HenryBerghuys signed April 23, and Anthony Cucci also April23. All were bypassed by W. E. Jones, who was referredto the Briscoe Company on April 30, although he didnot sign the register until April 28.In one sense, the referral by the unions of one or moreof their members ahead of more than one nonmemberwho had signed the referral register earlier than themember emphasizes the discriminatory treatment accord-ed the nonmembers. It makes much less likely, for exam-ple, the purported explanation that something in particu-lar about the individuals concerned was a factor in theirbeing bypassed. In a different sense, however, this kindof situation diminishes the impact of the bypassing as toany particular discriminatee, for he would not necessarilyhave been the one referred absent discrimination-one ofthe nonmembers could have been selectednondiscriminatorily (presumably the first of the non-members to have signed the register). In the examplecited above, Joseph Tafro, who signed the register aheadof both Fearns and DeMaio, would have been the appli-cant referred had the system operated as the court'sdecree commanded. But Joseph Tafro was also bypassed,following his April 28 signing, by the May 14 referral ofmember Warren, as well as by the May 21 referral ofmember G. Dunn; Fearns was bypassed by both theWarren and Dunn referrals, and DeMaio was bypassedby the May 25 referrals of R. Hartnett and G. Woodall.8Thus both these employees were meaningfully, in termsof direct harm to them, discriminated against on the oc-casion of their April 30 and May 5 signings of Local I l'sreferral register, even discounting the duplication of dis-crimination represented by the Perry and Warren refer-rals. I believe that the Board's remedy devised for thistype of case, discussed at more length below, adequatelycaters to this kind of problem.Respondents do advance some arguments here thatmay not have been considered by the Board in the earli-er cases with respect to the "recalled" and "requested"explanations of their members' out-of-turn referrals.Thus, the "requested" exception in the consent decreemerely provides, as Respondents point out, that "Theunion shall request written confirmation from the con-tractors of each request or referral of applicants byname." (Emphasis supplied.) Respondents assert thattheir demand upon a contractor for a written request issufficient to put them "in full compliance with the Con-sent Decree," that "the responsibility for forwarding itlies strictly with the contractor." I view the Board'sholding in the other cases as implicitly rejecting this de-fense. Granting that the lack of such a letter on file maynot constitute a variance from the consent decree itself,it is easy to see, in light of the large number of unex-plained bypassings of Charging Parties and other non-members by members of the two Respondents, why theBoard would require more than a bare notation of aa Listed in the General Counsel's appendix to his brief as a May 28referral, an obvious typograhical errorvalid reason without substantiation to justify such by-passings.The Board also found, as noted above, that the "re-called" category was not a legitimate exception becausethere is no such excepted category provided for in theconsent decree. Respondent argues that this designationis used in situations where a job already going temporar-ily shuts down. "Once the job starts up again, the con-tractor will notify the hiring hall and ask for the samecrew back again." I do not think that Respondents' agru-ment here adds anything of sufficient substance to war-rant reconsideration of the Board's prior holding that"recalled" is not within the exceptions contained in thedecree. In effect, Respondents are equating "recalled"with "requested," in that a recall listed in the referralregister would of necessity be someone named by thecontractor in seeking employees from the hiring hall,albeit that they were employees who had started work-ing for them some time earlier. Thus a "recalled" expla-nation is at best, from Respondents' standpoint, the sameas a "requested," and, absent supporting evidence, nei-ther serves as a defense to a bypassing of a nonmember,as the Board has already held.Respondents also argue that no violation should befound, or remedial order issued, with respect to any indi-vidual not named in the charges or in the complaint. Asnoted above, the Board has explicitly ruled to the con-trary in the five cases virtually identical to this one withrespect to this issue. Respondents do raise one pointwhich appears to pose a dilemma. They point to the factthat Rudy DiGiorgio, who filed a separate charge onMarch 30, 1977,9has a "10(b) date" of September 30,1976.10 And liability of Respondent Local 483 as to Di-Giorgio therefore goes back only to that date. Yet nosuch cutoff date would be involved for any nonmemberbeneficiaries of the Board's unfair labor practice orderwho were not named in the complaint, the cutoff date asto them presumably being 6 months before the initialcharges were filed. The anomaly here is that DiGiorgio,by filing later than the other named discriminatees, re-stricts his backpay to September 30, 1976, while un-named discriminatees, who filed no charge at all, getbackpay from February 10, 1976, as do the rest of thenamed discriminatees. DiGiorgio, in short, would bebetter off had he filed no charge at all. And the non-member discriminatees not named in the complaintwould be worse off had they filed charges, but after theother discriminatees did, than they are without havingfiled charges at all.The answer to this dilemma probably lies in the factthat DiGiorgio should be entitled to backpay from Feb-ruary 1976, even though he filed his separate charges inSeptember 1976. Because the General Counsel expresslylimited the relief requested for him to September 30,1976, however, it would be inequitable, and perhaps vio-lative of due process at this point, to date DiGiorgio'sbackpay any earlier. In any event, nothing in the Di-Giorgio situation can change the result here from thatreached by the Board in the other cases cited as to em-9 All the other named discriminatees were included in charges filed byAttorney John Craner on August 10, 1976.'o Amended by counsel for the General Counsel at the hearing.IRONWORKERS LOCAL 483 27 28DECISIONS OF NATIONAL. LABOR RELATIONS BOARDployee applicants not named in the complaint, and theirentitlement to participate in the remedy devised by theBoard.D. The Use of the "Steward" DesignationThe General Counsel argues that the disproportionatenumber of steward referrals to members as against non-members demonstrates discriminatory treatment of thelatter. With respect to Local 483, the General Counselpoints to the fact shown on the referral registers that be-tween May 10 and October 11, 1976, 6 of the 210 refer-rals of Local 483 members "fell within the steward ex-ception," while none of the 590 nonmember referralswere as stewards. As to Local 11, during the periodfrom November 24, 1976, to March 14, 1977, there were146 steward referrals of the 364 total referrals of mem-bers of Local 11, and during the same period there were93 nonmembers referred as stewards out of 436 non-members referrals. I The Local 483 numbers are much too small, it seemsto me, to be of statistical significance, even though six asopposed to none is in fact an infinite difference. For hadLocal 483 used the "steward" exception deceptively, tocloak preferences for its members that had no legitimateexplanation, one would expect that designation to havebeen used many times. Furthermore, examination of theregisters indicates, as to the first three Local 483 mem-bers referred as stewards during the period in question,John Brown, Tom Cleland, and Ed McKernan, that nonein fact bypassed a Charging Party, that each bypassedone or more other Local 483 members, and that thelatter two bypassed several nonmembers. I find no basisin the foregoing for concluding that Local 483 misusedthe steward exception. Indeed, it hardly used it at all.As to Local 11, even though there are proportionatelymore Local members than nonmembers referred as ste-wards, the number of nonmembers so referred is relative-ly large, the disproportion is not nearly of the magnitudethat existed in the other cases where the Board conclud-ed that there was discrimination based on the dispropor-tion. In 235 NLRB 1511, for example, there was a 6 to Iratio of members being referred as stewards as opposedto nonmembers. Furthermore, some disproportion is tobe expected in this regard. The Board in the cited caseadverted to the "well-established tradition that a union isentitled to have its own members as steward" and onlyfound the violation in that case because the record clear-ly demonstrated "that Respondent's true purpose in pro-viding its own members with a disparate share of the ste-ward appointments was to secure a disproportionatenumber of jobs for them." In my opinion, the presentrecord will not sustain such a conclusion with respect toLocal 11. Accordingly, I conclude that the GeneralCounsel has not sustained his burden of proof with re-spect to showing that the "steward" exception was usedin this case to further the discrimination in referrals infavor of Local I l's members.I I have not independently checked these figures, and I assume theirapproximate correctness for purposes of discussion Any minor variationswould have no significance.E. The Charging Parties' ContentionsCounsel for the Charging Parties contended at thehearing and in a brief to me that Respondents "knowing-ly permitting employers to evade the hiring halls" initself was discriminatory in fact and in intent. "By not in-sisting that ...employers follow the contract, theunions violated their duty of fair representation towardall employees who would expect the contract to be en-forced." It could be expected, argue the Charging Par-ties, that contractors, "who are at the whim of the busi-ness agent insofar as the men they obtain can naturallybe expected to deal with union personnel," would preferLocal men, or those non-Local men not seeking to trans-fer into the Local. Thus, the Union's failure to enforceits bargained-for exclusive hiring hall was arbitrary andcapricious, and violated its duty of fair representation.And the Charging Parties request that, in addition to thenormal remedies the Board provides in cases involvingdiscrimination in referrals, the Board require that all con-tractors must be required to hire only through the hiringhall, and that the "50 percent" rule2be eliminated.The Charging Parties also point to the wide discrepan-cy between the income earned by nonmembers andmembers, as reflected in employer contribution records,as evidencing discrimination, in part resulting from themore obvious discrimination of referring Local menbefore non-Local men who had signed the register first,and in part from the failure of the Unions to enforcetheir exclusive hiring halls. The Charging Party's argu-ment has a surface appeal. I agree, for example, that therestrictive membership practices employed by the twoRespondent Locals must have had a purpose, that theymust "have been used to protect something and that thatsomething is the economic well being and job security oflocal union members." I also agree that, absent some ex-planation, a wide disparity between the work performedand income attained in favor of local members againstnonmembers would more than merely suggest discrimi-nation against the latter. But statistics in a vacuum canoften mislead, and, with respect to some of the bases forthe Charging Parties' argument, I believe the data failedto prove the point advanced. For example, the personsnamed in the complaint may have been given much lesswork and received much less income by virtue of nonre-ferral jobs obtained by members. But the named discri-minatees are not all of the nonmembers or even all of thenonmembers who sought to obtain membership or trans-fer into the Locals. James O'Keefe presents a striking ex-ample. Thus, the employer ledger cards for him showvirtually continuous employment from November 1976through July 1977, for two employers, with neither ofhis jobs obtained by referral from the Local 483 hiringhall. Yet O'Keefe was not only a nonmember, he wasalso one of the persons who was seeking by court actionto obtain membership in Local 483. Perhaps, indeed, thatis why O'Keefe, or others similarly situated, did not"participate" in the charge and were not named in thecomplaint.2 he "50 percent rule" permitted a contractor from out of the areato bring in half of its employees without regard to referrals from theunion's hiring hall. IRONWORKERS LOCAL 483It may be that the "nonmember" figures alone are notrelevant to the point made by the Charging Parties-thatthe unions' animus was directed only at those non-members who have sued Respondent Locals to force theLocals to admit them to membership. But the fact thatsome within even that class got many jobs, and some ofthe named discriminatees got jobs outside the referralsystem suffices, in my view, to reject any substantial fac-tual basis for reaching the Charging Parties' theory as amatter of law. There is not a shred of evidence thateither Respondent in fact connived with contractors toaid members.The Charging Parties state that permitting the hiringhall to be bypassed resulted in what the Unions knewwould be "obvious"-that local contractors "will hirelocal men or non-local insiders if they wish to get theirjob done expeditiously and safely." (Emphasis supplied.)I don't know what a "non-local insider" is. I suppose theCharging Parties' definition would be any non-Localmen who did in fact receive a lot of work without goingthrough the hiring hall. But by that token any group of"nonmembers" whose income from area ironworkerwork was substantially below the levels of the rest of theentire class of employees using a particular hiring hallwould be discriminatees-even if the income of all non-members as a class equaled or surpassed that of members.In at least some cases, it is also true that nonmemberswere absent a great many times because they were infact out of the area, for both short and long periods oftime.The Charging Parties claim that the "high proportionof non-local, compared to local men ...marked absent"itself evidences a "subtle form of discrimination" by Re-spondents. However, there is no evidence at all to showthat the applicants involved were not absent on days somarked in the referral registers. Nor is there any evi-dence of, or basis for inferring, that either Respondentwithheld assignments of job openings until "non-members" were "absent." I would imagine that thiswould be difficult to do as a practical matter. Contrac-tors needing ironworkers would not want to wait for thehiring hall operators to manipulate the referral system.There are sufficient instances of absolute discrimina-tion-preference to members with no explanation at all-and inferrable discrimination along more conventionallines-preference to members without following the safe-guards provided in the consent decree-to establish theviolations of the Act alleged by the General Counselboth as to named (in the complaint) and unnamed "non-members." To go so far as to base an unfair labor prac-tice against these Respondents solely on disparity ofincome unrelated to Respondents' preference for unionmembers within the operations of the hiring hall wouldtherefore, in my opinion, be largely a futile and unneces-sary exercise. In any event, the backpay formula used bythe Board in the other cases mentioned already compen-sates the discriminatees based on the differences in earn-ings through hiring hall jobs between them and membersof Respondent Locals as to any period where actual dis-crimination is shown.F. Concluding FindingsAs in the five cases which constitute "the law" withrespect to the issues in this case, the record here conclu-sively demonstrates that Respondents discriminated inthe operation of their hiring halls by preferring theirmembers to nonmembers in making referrals. I find, ac-cordingly, that both Respondents violated Section8(b)(1)(A) and (2) of the Act by their conduct in theserespects, both as the nonmember named discriminatees,and with respect to all similarly situated nonmember ap-plicants.On the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. By attempting to cause and by in fact causing theemployer members of the Building Contractors Associ-ation of New Jersey to discriminate against 18 iron-workers named in the complaint, and other as yet un-identified ironworkers, in violation of Section 8(a)(3) ofthe Act, Respondent Local 483, International Associ-ation of Bridge, Structural and Ornamental Ironworkershas violated and is violating Section 8(b)(1)(A) and (2) ofthe Act.2. By attempting to cause and by in fact causing theemployer members of the Building Contractors Associ-ation of New Jersey to discriminate against the six indi-vidual ironworkers named in the complaint and other asyet unidentified ironworkers, in violation of Section8(a)(3) of the Act, the Respondent Local 11, Internation-al Association of Bridge, Structural and OrnamentalIronworkers has violated and is violating Section8(b)(l)(A) and (2) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in andare engaging in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the Act, I shall recom-mend that they cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pur-poses of the Act. In view of the fact that the Board hasset forth its views, and issued orders, in the five casespreviously cited, which are in all respects virtually iden-tical to the instant case, 1 need recommend only that theBoard issue identical orders herein, with backpay com-puted on a quarterly basis, plus interest, as prescribed inF W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977), usingthe formula specified by the Board in those cases.By and large, that formula seems a fair way of dealingwith a problem which cannot have a mathematically pre-cise solution. Thus, with respect to those Charging Par-ties and any other employees similarly situated'3whoregularly used the Local 483 or Local 11 referral sys-tems, it is equitable to make them whole in the mannerprescribed by the Board in the cited cases, even though13 As noted above, Board law requires that these other employees alsobe included in the remedy29 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is possible that, absent discrimination, they might havehad less work through referrals than union members byvirtue of having less skills, or not being requested bycontractors as often. As to some of the employees hereinvolved, however, the application of that remedy seemsunwarranted. For example, employee Cheselka signedthe referral register on July 26, 1976, and his name wasnot called until September 2, 1976, with four union mem-bers being called in the interim for jobs for which Che-selka was qualified. But, Cheselka himself testified thathe left the area August 2, 1976, and did not return forsome 6 months. In these circumstances, it would bemanifestly unfair to have Cheselka participate in anybackpay award during that period, even though theUnion, which did not know he was out of the area,'4ineffect attempted to discriminate against him by referringother applicants during that period.Accordingly, I recommend that neither Cheselka norany other individual entitled generally to backpay underthe terms of this Decision shall receive any backpayduring periods when they would not have been availablefor employment absent discrimination. Factual determi-nations necessary to effectuate the remedy in this and allother respects shall await the compliance stage of theseproceedings. Compare 235 NLRB 213, fn. 8.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER lPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor RelationsBoard hereby orders that:A. Respondent International Association of Bridge,Structural and Ornamental Ironworkers, Local 483,AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause the separate em-ployer-members of Building Contractors Association ofNew Jersey, or any other employer, to discriminateagainst any of the following employees:(b) In any other manner restraining or coercing em-ployees or applicants for employment in the exercise ofthe rights guaranteed them by Section 7 of the NationalLabor Relations Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Keep and retain for a period of 2 years from thedate of this Decision permanent written records of itshiring and referral operations which will be adequate todisclose fully the basis upon which each referral is madeand, upon the request of the Regional Director forRegion 22, or his agents, make available for inspection,at reasonable times, any records relating in any way tothe hiring and referral system.(b) Submit four quarterly reports to the Regional Di-rector, due 10 days after the close of each calendar quar-ter subsequent to the issuance of this Decision, concern-ing the employment of the above-named employees andother nonmember applicants subsequently found to havebeen similarly situated. Such reports shall include thedate and number of job applications made to Respon-dent, the date and number of actual job referrals by Re-spondent, and the length of such employment duringsuch quarter.(c) Place the referral registers, for a period of 2 years,on a table or ledge in the hiring hall for easy access andinspection by the applicants as a matter of right, uponcompletion of each day's entries in such registers.(d) Make whole each of the above-named employees,and all other nonmember applicants who were similarlysituated, for any loss of earnings suffered by reason ofthe discrimination practiced against them, in the mannerset forth in the section of this Decision entitled "TheRemedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords, reports, work lists and other documents necessaryto analyze the amount of backpay due under the terms ofthis Decision.(f) Post at all places, where notices to employees, ap-plicants for referral, and members are posted, copies ofthe attached notice marked "Appendix A."16 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by the Local'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by theUnion to insure that said notices are not altered, defaced,or covered by any other material.(g) Cause, at its expense, the attached notice marked"Appendix A" 7 to be printed in a newspaper of generalcirculation within its jurisdictional area.(h) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, what16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."'7 See fn. 16, supra.Nicholas PhilipchukRudy PavesiAnthony J. CucciVito ChristianoRichard ClarkAntonias WinkensRussell HrenenkoGeorge JanacekMichael CheselkaEitel HespeltJack HespeltJohn JonesPatrick TuriJoseph SullivanHenry BerghuysWilliam WharrieJoe Lee MooreRudi DiGiorgioor any other employees, in violation of Section 8(a)(3) ofthe National Labor Relations Act because of their lackof membership in Local 483.:4 Viz, the very fact that he was called out on September 2.'" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. IRONWORKERS LOCAL 48331steps Respondent Local 483 has taken to comply here-with.B. Respondent International Association of Bridge,Structural and Ornamental Ironworkers, Local 11, AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause the separate em-ployer-members of Building Contractors Association ofNew Jersey, or any other employer, to discriminateagainst any of the following employees:Victor TafroJoseph TafroPeter DeMaioMichael J. FearnsAnthony PontrelliRalph Grisior any other employees, in violation of Section 8(a)(3) ofthe National Labor Relations Act, because of their lackof membership in Local 11.(b) In any other manner restraining or coercing em-ployees or applicants for employment in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the National Labor RelationsAct:(a) Keep and retain for a period of 2 years from thedate of this Decision permanent written records of itshiring and referral operations which will be adequate todisclose fully the basis upon which each referral is madeand, upon the request of the Regional Director forRegion 22, or his agents, make available for inspection,at reasonable times, any records relating in any way tothe hiring and referral system.(b) Submit four quarterly reports to the Regional Di-rector, due 10 days after the close of each calendar quar-ter subsequent to the issuance of this Decision, concern-ing the employment of the above-named employees andother nonmember applicants subsequently found to havebeen similarly situated. Such report shall include the dateand number of job applications made to Respondent, thedate and number of actual job referrals by Respondent,and the length of such employment during such quarter.(c) Place the referral registers, for a period of 2 years,on a table or ledge in the hiring hall for easy access andinspection by the applicants as a matter of right, uponcompletion of each day's entries in such registers.(d) Make whole each of the above-named employees,and all other nonmember applicants who were similarlysituated, for any loss of earnings suffered by reasons ofthe discrimination practiced against them, in the mannerset forth in the section of this Decision entitled "TheRemedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords, reports, work lists and other documents necessaryto analyze the amount of backpay due under the terms ofthis Decision.(f) Post at all places, where notices to employees, ap-plicants for referral, and members are posted, copies ofthe attached notice marked "Appendix B."'8Copies ofsaid notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by the Local'sla See fn. 16, suprarepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Union to insurethat said notices are not altered, defaced, or covered byany other material.(g) Cause, at its expense, the attached notice marked"Appendix B"'9to be printed in a newspaper of generalcirculation within its jurisdictional area.(h) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent Local 11 has taken to comply here-with.7 See fn 16, upraAPPENDIX ANOTICEi To MIMBIRSPOSTED BY ORI)F R OF THINATIONAL LABOR Ril A TIONS BOARDAn Agency of the United States GovernmentWE WIl.L NOT cause or attempt to cause the em-ployer-members of Building Contractors Associ-ation of New Jersey, or any other employer, to dis-criminate against any of the following employees:Nicholas Philipchuk Eitel HespeltRudy Pavesi Jack HespeltAnthony J. Cucci John JonesVito Christiano Patrick TuriRichard Clark Joseph SullivanAntonias Winkens Henry BerghuysRussell Hrenenko William WharrieGeorge Janacek Joe Lee MooreMichael Cheselka Rudi DiGiorgioor any other employees, in violation of Section8(a)(3) of the National Labor Relations Act becauseof their lack of membership in Local 483.WE WILL. NOT in any other manner restrain orcoerce employees or applicants for employment inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring and referraloperations which will be adequate to disclose fullythe basis upon which each referral is made and,upon the request of the Regional Director forRegion 22, or his agents, make available for inspec-tion, at all reasonable times, any records relating inany way to the hiring and referral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to issuance of theBoard's Decision and Order concerning the employ-ment of the above-named employees and those non-member applicants subsequently found to have beensimilarly situated. Such reports shall indicate thedate and number of job applications made to us, theIRONWORKERS LOCAL 483 31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate and number of our actual job referrals, and thelength of such employment during such quarter.WE WILL place the referral registers, for a periodof 2 years, on a table or ledge in our hiring hall foreasy access and inspection by the applicants as amatter of right, upon completion of each day's en-tries in such registers.WE WILL make whole each of the above-namedemployees, and all other nonmember applicantswho were similarly situated, for any loss of earningsthey may have suffered by reason of our discrimina-tion against them, plus interest.INTERNATIONAl ASSOCIATION OF BRIDGESTRUCTURAL AND ORNAMENTAL IRON-WORKERS, LOCAL 483APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause the em-ployer-members of Building Contractors Associ-ation of New Jersey, or any other employer, to dis-criminate against any of the following employees:WE WILL NOT in any other manner restrain orcoerce employees or applicants for employment inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL keep and retain for a period of 2 yearspermanent written records of our hiring and referraloperations which will be adequate to disclose fullythe basis upon which each referral is made and,upon the request of the Regional Director forRegion 22, or his agents, make available for inspec-tion, at all reasonable times, any records relating inany way to the hiring and referral system.WE WILL submit four quarterly reports to theRegional Director, due 10 days after the close ofeach calendar quarter subsequent to the issuance ofthe Board's Decision and Order, concerning the em-ployment of the above-named employees and thosenonmember applicants subsequently found to havebeen similarly situated. Such reports shall indicatethe date and number of job applications made to us,the date and number of our actual referral, and thelength of such employment during such quarter.WE WILL place the referral registers, for a periodof 2 years, on a table or ledge in our hiring hall foreasy access and inspection by the applicants as amatter of right, upon completion of each day's en-tries in such registers.WE WILL make whole each of the above-namedemployees, and all other nonmember applicantswho were similarly situated, for any loss of earningsthey may have suffered by reason of our discrimina-tion against them.INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON-WORKERS, LOCAL 11Victor TafroJoseph TafroPeter DeMaioMichael J. FearnsAnthony PontrelliRalph Grisior any other employees in violation of Section8(a)(3) of the National Labor Relations Act becauseof their lack of membership in Local 1.